DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “…while maintaining linear states of the upper and lower chains pulled, and pushed upon rotational operation of the operation part” is confusing language. It is suggested to omit the comma for clarification purposed stating, “…while maintaining linear states of the upper and lower chains pulled and pushed upon rotational operation of the operation part.”  Appropriate correction is required.
Claim 4 is objected to because the following informalities: the word ‘contact’ in line 7 is a typo. The word should be corrected to state, ‘contacts.’ Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the middle portions" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lengths" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first and second connection wires" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  
Claim 1 recites the limitation “the upper chain to one end” in line 10. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “at least one of the upper chain to one end.” Appropriate correction is required. 
Claim 1 recites the limitation “the lower chain to one end” in line 12. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “at least one of the lower chain to one end.” Appropriate correction is required. 
Claim 1 recites the limitation "the third and fourth connection wires" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  
Claim 1 recites the limitation "comprises: a first guide rail” in line 13. It is unclear which claim limitation in claim 1 comprises a first guide rail.  Therefore, the claim is rendered indefinite. Appropriate correction is required. 
Claim 1 recites the limitation "the slide movements" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  
Claim 1 recites the limitation "the slide movements" in line 16.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.  
Claim 1 recites the limitation “comprises: a first and second coil springs” in line 18. It is unclear which claim limitation in claim comprises a first and second coil springs. Therefore, the claim is rendered indefinite. Appropriate correction is required.  
Claim 3 recites the limitation “the upper chain ” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “at least one of the upper chain.” Appropriate correction is required. 
Claim 3 recites the limitation “the lower chain” in line 8. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “at least one of the lower chain.” Appropriate correction is required. 
Claim 4 recites the limitation “one side surface of the third and fourth connection blocks” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “one side surface of each of the third and fourth connection blocks.” Appropriate correction is required. 
Claim 7 recites the limitation “the upper and lower chains’ in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to state, “at least one of the upper and lower chains.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Koyama (US Pub. No.: US 2017/0007106) hereinafter Koyama.
Regarding claim 1, Koyama discloses an endoscope (Fig. 1 endoscope 1) having a chain locking prevention function comprising an insertion part (Fig. 1 elongated-shaped insertion section 2) having a lighting photographing part ([0035] “…light guide fiber for supplying illumination light to the illumination lens…”) on a front end (Fig. 1 distal-end configuring section 6) thereof, and an operation part (Fig. 1 bending operation knob 22) having upper (Fig. 8 chain 32A) and lower chains (Fig. 8 chain 32B) having the middle portions of the lengths wound around upper (Fig. 8 sprocket 33A) and lower sprockets (Fig. 8 sprocket 33B) of a rotary shaft (Fig. 8 support shaft 34) and operating the front end of the insertion part to be bent ([0051-0052, 0063-0064]), the endoscope (Fig. 1 endoscope 1) comprising: 
a direction conversion module (Fig. 1 operation section 3) for converting rotational motions of the upper (Fig. 8 sprocket 33A) and lower sprockets (Fig. 8 sprocket 33B) to linear motions of the upper (Fig. 8 chain 32A) and lower chains (Fig. 8 chain 32B) while maintaining linear states of the upper (Fig. 8 chain 32A) and lower chains (Fig. 8 chain 32B) pulled, and pushed upon rotational operation of the operation part (Fig. 1 bending operation knob 22), 
wherein the direction conversion module (Fig. 1 operation section 3)  comprises: first and second connection blocks (Fig. 3 coupling members 41 [0061]) for connecting both ends of the upper chain to one end of each of the first and second connection wires (Fig. 3 wires 35, [0061] “Coupling members 41 are fixed at end portions of the respective chains 32 (see FIG. 3 and FIG. 6). A proximal end portion of the bending operation wire 35 inserted through the insertion section 2 is concatenated to the coupling members 41.”)  of the operation part (Fig. 1 bending operation knob 22), and third and fourth connection blocks (Fig. 3 coupling members 41 [0061])  for connecting both ends of the lower chain to one end of each of the third and fourth connection wires (Fig. 3 wires 35, [0061])of the operation part (Fig. 1 bending operation knob 22), 
comprises: a first guide rail (Fig. 3 guide block 53) having a predetermined length disposed between the first connection block and the third connection block (Fig. 3 coupling member 41)  to guide the slide movements of the first and third connection blocks (Fig. 3 coupling member 41), and a second guide rail having a predetermined length disposed between the second connection block (Fig. 3 coupling member 41) and the fourth connection block (Fig. 3 coupling member 41) to guide the slide movements of the second and fourth connection blocks ([0069] “…the movement in the axial direction of the coupling members 41 is guided by the guide block 53.”), and 
comprises: first and second coil springs (Fig. 9 adjusting shafts 54) having both ends connected between one end of each of the first and second guide rails (Fig. 3 guide block 53)  and the first and second connection blocks (Fig. 3 coupling member 41)  and elastically supporting ([0100] “The adjusting shafts 54 are shaft-like members for adjusting respective maximum bending angles in the four directions of the upward and downward directions and the left and right directions…”) the first and second connection blocks (Fig. 3 coupling member 41)  connected to the first and second connection wires (Fig. 3 wires 35, [0061]) toward the insertion part (Fig. 1 elongated-shaped insertion section 2), and third and fourth coil springs (Fig. 9 adjusting shafts 54) having both ends connected between one end of each of the first and second guide rails (Fig. 3 guide block 53) and the third and fourth connection  blocks (Fig. 3 coupling member 41)  and elastically supporting ([0100]) the third and fourth connection blocks (Fig. 3 coupling member 41)  connected to the third and fourth connection wires (Fig. 3 wires 35, [0061]) toward the insertion part (Fig. 1 elongated-shaped insertion section 2).  
Regarding claim 3, Koyama discloses the endoscope having the chain locking prevention function of claim 1, wherein the direction conversion module comprises: 
an intermediate guide plate (Fig. 8 partition plate 37) having both ends contacting between the first guide rail  (Fig. 3 guide blocks 53) and the second guide rail  (Fig. 3 guide blocks 53), 
an upper guide plate (Fig. 8 upper chain cover 38B) assembled on one side surface of the intermediate guide plate contacting one side surface of each of the first and second connection blocks (Fig. 3 coupling members 41)  and located between the upper chain (Fig. 8 chain 32A) parallel to each other, and 
a lower guide plate (Fig. 8 lower chain cover 38A) assembled on the other side surface of the intermediate guide plate contacting one side surface of each of the third and fourth connection blocks (Fig. 3 coupling members 41) and located between the lower chain (Fig. 8 chain 32B) parallel to each other.  
Regarding claim 4, Koyama discloses the endoscope having the chain locking prevention function of claim 3, wherein the direction conversion module comprises: 
an upper finishing plate (Fig. 12 housing 15 ‘L’ side) assembled with the upper guide plate (Fig. 8 upper chain cover 38B)  so that one side surfaces of the first and second connection blocks (Fig. 3 coupling members 41 [0061])  contact an inner surface thereof while covering a connection portion between the first and second connection blocks (Fig. 3 coupling members 41 [0061]) and the first and second connection wires (Fig. 3 wires 35), and 	
a lower finishing plate (Fig. 12 housing 15 ‘B’ side) assembled with the lower guide plate (Fig. 8 lower chain cover 38A) assembled so that one side surfaces of the third and fourth connection blocks (Fig. 3 coupling members 41 [0061]) contact an inner surface thereof while covering a connection portion between the third and fourth connection blocks (Fig. 3 coupling members 41 [0061])  and the third and fourth connection wires (Fig. 3 wires 35).  

Regarding claim 5, Koyama discloses the endoscope having the chain locking prevention function of claim 1, wherein the first and second coil springs (Fig. 9 adjusting shafts 54) are stretched to both sides at the same lengths and connected in a state of generating elastic restoring forces ([0100] “The adjusting shafts 54 are shaft-like members for adjusting respective maximum bending angles in the four directions of the upward and downward directions and the left and right directions…”), so as to transfer external forces having the same strengths to both ends of the upper chain (Fig. 8 chain 32A) through the first and second connection blocks (Fig. 3 coupling members 41).  
Regarding claim 6, Koyama discloses the endoscope having the chain locking prevention function of claim 1, wherein the third and fourth coil springs (Fig. 9 adjusting shafts 54) are stretched to both sides at the same lengths and connected in a state of generating elastic restoring forces ([0100] “The adjusting shafts 54 are shaft-like members for adjusting respective maximum bending angles in the four directions of the upward and downward directions and the left and right directions…”), so as to transfer external forces having the same strengths to both ends of the lower chain  (Fig. 8 chain 32B) through the third and fourth connection blocks.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama in view of Ishizaki et al. (US Patent No. 9392932) hereinafter Ishizaki. 
Regarding claim 2, Koyama fails to disclose wherein the first, second, third, and fourth connection blocks comprise: locking grooves recessed so as to be locked and connected to a locking member provided on one end of each of the first, second, third, and fourth connection wires.
However Ishizaki, in the same field of endeavor, teaches wherein the first, second, third, and fourth connection blocks (Fig. 4A first connection members 58 a) comprise: locking grooves (Fig. 4A engagement recesses 94 a) recessed so as to be locked and connected to a locking member (Fig. 4A engagement projections 92 a) provided on one end of each of the first, second, third, and fourth connection wires (Fig. 4A angle wires 60a).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Koyama with the teachings of Ishizaki to include wherein the first, second, third, and fourth connection blocks comprise: locking grooves recessed so as to be locked and connected to a locking member provided on one end of each of the first, second, third, and fourth connection wires to gain the benefit of the ability “to appropriately set the initial tension of the” wires [column 15 lines 2022]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795